In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-508 CR

____________________


QUINCY JAMES ALPOUGH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95332




MEMORANDUM OPINION
	On September 10, 2007, the trial court sentenced Quincy James Alpough on a
conviction for unlawful possession of a firearm by a felon.  Alpough filed a notice of appeal
on October 2, 2007.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On October 15, 2007, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                                CHARLES KREGER
                                                                                                             Justice


Opinion Delivered November 28, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.